DETAILED ACTION
The Action is responsive to Applicant’s Application filed June 23, 2021.
Please note claims 1-15 are pending. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Drawings
The drawings, filed June 23, 2021 are considered in compliance with 37 CFR 1.81 and accepted.

Information Disclosure Statement
The information disclosure statements filed July 8, 2021 are in compliance with 37 CFR 1.97(c) and therein have been considered.  Its corresponding PTO-1449 has been electronically signed as attached.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohaideen et al. (US Pub. No. 2017/0357635)

Regarding claim 1, Mohaideen teaches a computer-implemented method, comprising:
‘receiving a first natural language query and a second natural language query for one or more data tables, wherein semantics of the second natural language query is dependent on the first natural language query’ as queries based on conversation continuity including a first query immediately followed by a second query that depends on the first, in natural language (¶0098, Fig. 1)
‘generating, based on the first natural language query and the second natural language query, a third natural language query for the one or more data tables, wherein semantics of the third natural language query is identical to the semantics of the second natural language query and independent of the first natural language query’ as merging the first and second query to produce an updated query that is equivalent to the first and second query (¶0098-102, 38)

Regarding claim 12 Mohaideen teaches an electronic device, comprising:
‘a processing unit’ (¶0060)
‘a memory coupled to the processing unit and having instructions stored thereon (¶0062), the instructions, when executed by the processing unit, causing the device to perform actions comprising:
‘receiving a first natural language query and a second natural language query for one or more data tables, wherein semantics of the second natural language query is dependent on the first natural language query’ as queries based on conversation continuity including a first query immediately followed by a second query that depends on the first, in natural language (¶0098, Fig. 1)
‘generating, based on the first natural language query and the second natural language query, a third natural language query for the one or more data tables, wherein semantics of the third natural language query is identical to the semantics of the second natural language query and independent of the first natural language query’ as merging the first and second query to produce an updated query that is equivalent to the first and second query (¶0098-102, 38)

 Mohaideen teaches a computer program product tangibly stored in a non-transitory computer storage medium and including machine-executable instructions, the machine-executable instructions, when executed by a device, causing the device to perform actions comprising:
‘receiving a first natural language query and a second natural language query for one or more data tables, wherein semantics of the second natural language query is dependent on the first natural language query’ as queries based on conversation continuity including a first query immediately followed by a second query that depends on the first, in natural language (¶0098, Fig. 1)
‘generating, based on the first natural language query and the second natural language query, a third natural language query for the one or more data tables, wherein semantics of the third natural language query is identical to the semantics of the second natural language query and independent of the first natural language query’ as merging the first and second query to produce an updated query that is equivalent to the first and second query (¶0098-102, 38)

Allowable Subject Matter
Claims 2-11, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.